NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group I, encompassing claims 1-3, 6-9, 11 and 20-21, in the reply filed on June 4, 2021 is acknowledged.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-19 and 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Furthermore, Group II encompassing claims 12-13, 22-23 and 26-27, directed to a polynucleotide and vector comprising a polynucleotide encoding for the claimed antibody, and host cell comprising said vector, are no longer withdrawn from consideration because they claims contain limitations consistent with allowed claim 1.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 4, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	The information disclosure statement (IDS) filed April 5, 2021 has been considered and the references therein are now of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Domingos Silva on June 18, 2021.
The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 1, the phrase -- that preferentially binds pathological alpha-synuclein (-Syn) over native -Syn, the antibody-- has been inserted between “antibody” and “comprising”, so as to read: “An isolated monoclonal antibody that preferentially binds pathological alpha-synuclein (-Syn) over native -Syn, the antibody comprising…”

Claim 12 has been canceled.

In claim 13, line 1, “The” has been deleted and replaced therefor with --An isolated--. Also in line 1, the phrase “of claim 12” has been deleted.

Claims 20 and 21 have been canceled.

Conclusion
Claims 1-3, 6-9, 11, 13-16, 18-19, 22-23 and 26-27 are allowed.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Support for the amendment to claim 1 can be found, for example, at p. 14, lines 20-22 of the specification as originally filed. The amendments to the claims were made in order to facilitate allowable subject matter.

	US 6,979,446 B2 and 7,364,738 B2, both to Patti et al., disclose antibodies directed against ClfA protein. One variable light chain (VL) sequence taught by the patents comprises an amino acid sequence (SEQ ID NO: 10), and is encoded by a nucleic acid sequence (SEQ ID NO: 9), that is 100% identical to the instant VL amino acid sequence of SEQ ID NO: 4 (which comprises the VL CDR1, CDR2 and CDR3 sequences of SEQ ID NOs: 1-3, respectively), and the instant nucleic acid sequence of SEQ ID NO: 5, respectively.  However, the patents do not teach or suggest a VH of SEQ ID NO: 9, 19 or 19, or the VH CDRs of SEQ ID NOs: 6-8, 16-18 or 26-28. Nor is there any indication that the disclosed antibodies bind alpha-synuclein protein.
	US 10,202,444 B2 to Florence et al. teaches an antibody VL amino acid sequence that is 99.1% similar to the present sequence of SEQ ID NO: 14, and which comprises each of the instant VL CDRs 1-3 of SEQ ID NOs: 11-13. However, the anti-Tau antibodies of Florence are not taught or suggested to bind pathological alpha-synuclein protein, nor is an antibody VH sequence comprising the presently claimed CDRs disclosed or suggested.
	US 2011/0008326 A1 by Hill et al. teaches a variable heavy chain sequence (SEQ ID NO: 9) that is about 93.3% similar to the instant sequence of SEQ ID NO: 9. Hill’s VH sequence comprises the VH CDR1 of SEQ ID NO: 6 (which is the same as SEQ ID NOs: 19 and 26), and a VH CDR2 sequence that has one amino acid substitution compared to the sequences of instant SEQ ID NOs: 7, 17 and 27. And while the VH CDR3 shows some similarity (Hills: RDRGWGAGAMDY) compared to the instant VH CDR3 of SEQ ID NO: 8, 19 or 28 (VRGGTGTGAMDY), there is no teaching or suggestion to modify either of VH CDR2 or CDR3, or for an anti-synuclein antibody that also comprises the presently recited VL CDRs or a VL of SEQ ID NO: 19.

The claims as written require all six CDR sequences to be present or else a combination of a specified VH and a VL sequence to be present. The anti-alpha-synuclein antibodies as claimed are useful and can be made in the absence of undue 
One of skill in the art using the guidance provided in the present specification could have reasonably made and used the claimed anti-alpha-synuclein antibodies in methods for the treatment or detection of synucleopathic disease without undue experimentation.
While at least one of the claims recites a judicial exception (i.e., the natural correlation between the presence of alpha-synuclein fibrils and the presence of synucleopathic disease in a subject), the novel anti-alpha-synuclein antibody used by the method to detect synuclein fibrils was not well-known or conventional, and therefore the claims as a whole amount to significantly more than the exception itself. The claims are thus directed to patent eligible subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649